                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                                                                          March 19, 2020
                                                                        David J. Bradley, Clerk

              UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF TEXAS
                   HOUSTON DIVISION

 MICHAEL ANDREW                §    CIVIL ACTION NO.
 MCCANN,                       §    4:18-cv-02505
          Appellant,           §
                               §
                               §
        vs.                    §    JUDGE CHARLES ESKRIDGE
                               §
                               §
 SPENCER                       §
 PLANTATION                    §
 INVESTMENTS LTD,              §
          Appellee.            §

 OPINION AFFIRMING DISMISSAL FOR LACK OF STANDING
    Appellant Michael Andrew McCann brings a pro se appeal
from an order dismissing for lack of standing an adversary
proceeding in the bankruptcy court for the Southern District of
Texas. The order is affirmed.
        1. Background
     The history of this case is complex and relates to a string of
lawsuits filed after the IRS attempted to collect on substantial
back taxes owed by McCann. Dkt 5 at 9. This particular appeal
traces to a foreclosure sale in March 2014 of seventy-five acres of
real property located in Brazoria County, Texas. Defendant
Spencer Plantation Investments Ltd purchased that acreage at
auction. Dkt 2 at 281.
    McCann then brought a state court suit in December 2014
to quiet title against Spencer Plantation and the IRS. Ibid.
Spencer Plantation prevailed on summary judgment and a
subsequent appeal to the Houston Court of Appeals, First
District. Id at 155, 289–90. The Texas Supreme Court denied
McCann’s petition for rehearing, exhausting all appeals in
December 2017. Id at 293.
     The only relevant portion of the subsequent procedural
history is McCann’s Chapter 7 bankruptcy filing in the Southern
District of Texas in June 2018. Dkt 2-1 at 8. He filed this
adversary proceeding two weeks later against Spencer Plantation.
Dkt 2 at 1, 7.
     The bankruptcy court dismissed his adversary proceeding for
lack of standing. Dkt 2 at 134–135. McCann appeals to reverse
that decision. See Dkt 4.
         2. Legal standard
     Federal district courts have jurisdiction to hear appeals from
final judgments or orders of the bankruptcy courts. 28 USC
§ 158(a)(1). The court reviews findings of fact for clear error but
reviews de novo conclusions of law and mixed questions of fact
and law. In re Seven Seas Petroleum Inc, 522 F3d 575, 583 (5th Cir
2008); see also Fed R Bankr P 8013.
    A plaintiff’s standing to bring a lawsuit—whether in
bankruptcy or not—evokes a familiar analysis. The plaintiff must
have suffered an injury in fact that is fairly traceable to the
challenged conduct of the defendant, with the injury likely to be
redressed by a favorable judicial decision. Spokeo Inc v Robins, 136
S Ct 1540, 1547 (2016). But the creation of the bankruptcy estate
somewhat complicates these basic elements.
    The bankruptcy estate is a distinct entity, legally separate
from the debtor. It contains “all legal or equitable interests of the
debtor in property as of the commencement of the case.” 11 USC
§ 541(a)(1). The Fifth Circuit construes this phrase broadly and
“includes ‘rights of action’ such as claims based on state or federal
law.” In re Seven Seas Petroleum, 522 F3d at 584. And “[i]f a claim
belongs to the estate, then the bankruptcy trustee has exclusive
standing to assert it.” Ibid.
         3. Analysis
    The bankruptcy court found that McCann’s cause of action
was an asset of the bankruptcy estate. Dkt 2 at 387. As an asset




                                 2
of the estate, the court further found that only the trustee—and
not McCann—had standing to assert the claim. Id at 387–388.
     McCann doesn’t argue that his cause of action was not itself
a prepetition asset. He also doesn’t argue that the cause of action
should be excluded from the bankruptcy estate. And if the cause
of action belonged to the estate, the law is clear that McCann has
no standing to assert the claim on his own behalf. For example,
see In re Seven Seas Petroleum, 522 F3d at 584.
     McCann solely argues that a cause of action exists, without
addressing whether it is his to assert. He argues that he has standing
because he was “stripped of his land in violation of IRS
procedures and in lack of due process.” Dkt 4 at ¶ 10. He
describes an extensive history of litigation over this land,
including his lawsuit to quiet title in 2014. Id at ¶¶ 5, 18, 22, 26,
28, 43. And he specifically states that “before filing bankruptcy,
on May 16, 2018, McCann filed a petition into the 239th Judicial
District with new facts and new evidence not shown in the
previous quiet title action complained of in the hearing.” Id at
¶ 43.
     All of that litigation took place before the bankruptcy filing
in June 2018—and “before a writ of possession issued.” Id at
¶ 30. Whether or not his claim was valid, the history clearly
supports the finding by the bankruptcy court that it existed prior
to the bankruptcy filing. As such, the bankruptcy court did not
clearly err in finding that McCann’s cause of action against
Spencer Plantation was an asset of the bankruptcy estate. The
follow-on conclusion of law that he lacked standing to assert that
claim is thus correct.
         4. Conclusion
    The order of dismissal by the bankruptcy court is AFFIRMED.
    SO ORDERED.
    Signed on March 19, 2020, at Houston, Texas.


                               Hon. Charles Eskridge
                               United States District Judge



                                  3
